Name: 96/164/EC: Commission Decision of 7 February 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species pursuant to Article 20 (2) of Council Directive 92/34/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  technology and technical regulations;  means of agricultural production;  agricultural activity
 Date Published: 1996-02-17

 Avis juridique important|31996D016496/164/EC: Commission Decision of 7 February 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species pursuant to Article 20 (2) of Council Directive 92/34/EEC Official Journal L 039 , 17/02/1996 P. 0023 - 0023COMMISSION DECISION of 7 February 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species pursuant to Article 20 (2) of Council Directive 92/34/EEC (96/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating and fruit plants intended for fruit production (1), as last amended by Decision 95/26/EC (2), and in particular Article 20 (2) thereof,Whereas pursuant to this Directive trials, or, where appropriate, tests shall be carried out in the Member States on samples to check that propagating material or fruit plants of genera and species listed therein comply with the requirements and conditions of the said Directive;Whereas to this end, it is essential, in particular in the early stages of the Directive's implementation, to ensure adequate representation of the samples participating in the trials or tests for the different origins of production in the entire Community, at least for certain selected crops;Whereas it is therefore necessary to carry out Community trials and tests in 1996 on propagating and planting material of strawberries and currants;Whereas these trials and tests will be used to harmonize, in the first instance, the technical methods of examination of propagating and planting material of these species;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species,HAS ADOPTED THIS DECISION:Article 1 Community trials and tests shall be carried out during 1996 on propagating and planting material of Fragaria Ã  ananassa and Ribes.Article 2 This Decision is addressed to the Member States.Done at Brussels, 7 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 157, 10. 6. 1992, p. 10.(2) OJ No L 36, 16. 2. 1995, p. 36.